 



Exhibit 10.5
SEVERANCE AGREEMENT

    THIS SEVERANCE AGREEMENT (the “Agreement”) is made as of December 1, 2006 by
and between TTM Printed Circuit Group, Inc., formerly known as TTM (Ozarks)
Acquisition, Inc. (“TTM”), and                                         , an
employee of TTM or one of its affiliates (the “Employee”).

     WHEREAS, on October 27, 2006 TTM acquired substantially all of the assets
of the Tyco Printed Circuit Group business unit (“TPCG”) of Tyco International
Ltd. (the “Acquisition”).
     WHEREAS, TTM recognizes that the Acquisition may give rise to uncertainty
among certain members of the TCPG senior management team, and TTM considers it
in its best interests to reduce the risk of the Employee’s departure and the
inevitable distraction of the Employee’s attention from his or her duties to
TTM, which are normally attendant to such uncertainties.
     WHEREAS, the Employee confirms that the terms of this Agreement reduce the
risks of his or her departure and distraction of his or her attention from his
or her duties to TTM and, accordingly, desires to enter into this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the Employee and TTM
hereby agree as follows:
1. Definitions.
          (a) Cause. For purposes of this Agreement, the term “Cause” shall mean
incompetent performance or substantial or continuing inattention to or neglect
of the duties and responsibilities assigned to the Employee as determined by the
Employee’s current supervisor, with the concurrence of the Human Resources
department; fraud, misappropriation or embezzlement involving TTM or any of its
affiliates; a material breach of TTM’s policies, this Agreement or any other
agreement between the Employee and TTM (or any of its affiliates); or commission
of any felony.
          (b) Closing: Closing Date. For purposes of this agreement, “Closing”
shall have the meaning described in that certain Stock and Asset Purchase
Agreement by and among Tyco Printed Circuit Group, L.P., Tyco Electronics
Corporation, Raychem International, Tyco Kappa Limited, Tyco Electronics
Logistics AG and TTM (Ozarks) Acquisition, Inc dated as of August 2, 2006 (the
“Purchase Agreement”). The date on which the Closing occurs is October 27, 2006
(the “Closing Date”).
     2. Term. The term of this Agreement shall commence on the Closing Date and
end on the 18-month anniversary of the Closing Date (April 27, 2008).
     3. Severance; Eligibility
          (a) Compensation and Benefits Required by Law or Applicable Benefit
Plan. Notwithstanding anything to the contrary herein, the Employee or his or
her estate shall be entitled to any and all compensation, benefits, awards and
other payments required by any written employee benefit plan in effect and in
which the Employee participates as of the time of the termination of his or her
employment or applicable law, after taking into account the agreements set forth
herein.
          (b) Severance. If the Employee’s employment with TTM is terminated by
TTM or any of its affiliates other than for Cause (subject to paragraph 3(c)
hereof) prior to the 18-month anniversary of the Closing Date, then, as soon as
practical following the date of such termination, TTM (or one of its affiliates)
will pay the Employee a lump sum cash payment in an amount equal to 12 months of

 



--------------------------------------------------------------------------------



 



the Employee’s then current base salary (minus any applicable withholding taxes
(the “Severance Payment”)).
          (c) Eligibility for Severance Payment. Notwithstanding anything to the
contrary herein, in the event that the Employee’s employment with TTM is
terminated as a result of any of the following: (i) the Employee’s resignation;
(ii) termination by TTM or any of its affiliates for Cause; or (iii) the
Employee’s death or long-term disability; the Employee shall forfeit any and all
rights to receive a Severance Payment under this Agreement.
          (d) No Severance Payment Without Release. The Employee shall not be
entitled to any of the compensation or payments provided herein in respect of
the termination of his or her employment, unless and until he or she has
provided to TTM a full release of claims, in a form reasonably acceptable to
TTM, which release shall be dated not earlier than the date of the termination
of his or her employment and shall release TTM and its affiliates of any and all
claims that the Employee may have in respect of his or her employment with TTM
or its affiliates and/or the termination of such employment.
     4. At Will Employment. The Employee’s employment shall continue to be
at-will, as defined under applicable law. If the Employee’s employment
terminates for any reason or no reason, the Employee shall not be entitled to
any compensation, benefits, damages, awards or other payments in respect of such
termination, except as provided in this Agreement.
     5. Non-Benefit Bearing Payments. Any amount to be paid under this Agreement
shall not be treated as compensation for purposes of computing or determining
any additional benefit payable under any bonus plan, savings plan, insurance
plan, pension plan, or other employee benefit plan maintained by TTM or any of
its affiliates.
     6. Governing Law. This Agreement shall be deemed to be made in, and in all
respects shall be interpreted, construed and governed by and in accordance with,
the laws of the State of Delaware without regard to any principles governing
conflicts of laws or canons of construction interpreting written agreements
against the drafter.
     7. Waiver of Right To Jury Trial. TTM AND EMPLOYEE HEREBY AGREE TO WAIVE
ALL RIGHTS TO A JURY TRIAL IN CONNECTION WITH ANY DISPUTE ARISING OUT OF OR
RELATING TO THE TERMS OF THIS AGREEMENT.
     8. Severability. If any clause, phrase or provision of this Agreement or
the application thereof to any person or circumstance shall be invalid or
unenforceable under any applicable law, this shall not affect or render invalid
or unenforceable the remainder of this Agreement, and this Agreement shall be
deemed to be amended to the extent necessary, but only to the extent necessary,
to permit the enforcement of the terms of this Agreement, as so amended.
     9. Waiver. The waiver by TTM of a breach by the Employee of any provision
of this Agreement shall not be construed as a waiver of any subsequent breach.
     10. Entire Agreement. This Agreement sets forth the entire understanding of
TTM and the Employee, and supersedes all prior agreements and communications,
whether oral or written, specifically pertaining to the subject matter hereof.
This Agreement shall not be modified except by written agreement of the Employee
and TTM.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date first set forth above.

              TTM PRINTED CIRCUIT GROUP, INC.
 
       
 
  By:    
 
       
 
            EMPLOYEE:
 
             
 
  Name:    
 
       
 
  Date:    
 
       

 

 

 

3



--------------------------------------------------------------------------------



 



SCHEDULE TO
FORM OF SEVERANCE AGREEMENT
 
The form of Severance Agreement was executed by the following persons on the
dates indicated:
 

          Name   Title   Date of Execution
Phillip Titterton
  Vice President, Operations   December 1, 2006
 
       
Bo Price
  Accounting Manager   December 1, 2006
 
       
John Vesce
  Vice President, Product Development   December 1, 2006
 
       
Curtis Robinson
  Vice President, Administration   December 1, 2006
 
       
Dale Knecht
  Vice President, Information Technology   December 1, 2006
 
       
William Pillard
  Director, Operations   December 1, 2006
 
       
Lee Wilmot
  Director, Environmental, Health and Safety   December 1, 2006



